Citation Nr: 1818091	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA dependent benefits in the amount of $7,248.00, to include the issue of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to March 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Committee on Waivers and Compromises (the Committee) at the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied a request for waiver of recovery of an overpayment of dependent benefits in the amount of $7,248.00. 

In April 2013, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the Atlanta, Georgia, RO regarding the claim on appeal.

In July 2016, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the veteran if further action is required.


REMAND

The Veteran requests a waiver of an overpayment debt in the calculated amount of $7,248.00, and has also challenged its validity.  Because of the nature and amount of detail in the record, the following summary of the facts and procedure of this claim is instructive.

The Veteran's combined disability rating has been 30 percent since April 1972.  In February 1976, he submitted a VA Form 21-686c wherein he reported that he had married G.L. in June 1974.  Thereafter, in addition to compensation benefits for himself, the Veteran was in receipt of additional benefits for G.L. as a dependent spouse.  

On an August 2007 VA form, the Veteran reported that his marriage to G.L. had been terminated by divorce and that he had subsequently married N.K.  Additional evidence received at that time shows that the divorce to G.L. became final in December 1990 and that he married N.K. in December 2005.  The AOJ thus removed G.L. from the Veteran's award of compensation benefits, effective from January 1991 and added N.K. to his award, effective from September 1, 2007.  This action created a debt covering the period during which the Veteran was improperly paid benefits for G.L in the amount of $7,248.00.  An October 2008 letter from the Debt Management Center (DMC) at the St. Paul RO advised the Veteran of his right to dispute the debt and to request a waiver of recovery of the overpayment.  The withholding was scheduled to begin in January 2009.

In March 2010, the Veteran's request for a waiver was denied due to his failure to submit an application for a waiver within 180 days of the March 2010 notification letter.  There is also an indication that a one-time payment of $1,189.00 was made to the Veteran in October 2009.  See March 2010 Decision on Waiver of Indebtedness (VA Form 4-1837).

The Veteran argues that the debt due to overpayment of dependency benefits was not validly created.  His contention is that he notified VA in approximately 1991 that he had divorced his wife G.L. in December 1990 and entered into a recognized common law marriage shortly thereafter with R.M. and consistently provided the name and identifying information for this spouse at that time.  He maintains that the overpayment should start August 23, 2003, the date his marriage ended to R.M. and end on December 31, 2005, the date his marriage to N.K. began.  He also requested that $100.00 of his compensation be paid toward the debt until it is satisfied.  

In support of his claim, the Veteran submitted a notarized statement from R.M., attesting to the fact that she and the Veteran entered into common law marriage December 21, 1990, which at the time the state of Georgia allowed, if it took place prior to January 1, 1997.  She and the Veteran stayed married until they mutually agreed to dissolve (divorce) the marriage on August 23, 2003.  He also submitted additional documents as evidence of the public recognition of the existence of their common-law marriage, including photocopies of their joint tax returns and supporting statements from friends.  He also submitted a statement that as they were common-law married, there was no need for any court action for their divorce - they merely stopped living together and stopped calling themselves man and wife.

Other evidence shows that on July 18, 1991, the RO received a VA Form from the Veteran that listed the names and Social Security numbers of his four children and also identified R.M as his spouse; he did not provide any additional information, marriage certificates, or divorce decrees and no action was taken to remove G.L. from his award.  In June 1997, the Veteran submitted following the birth of his son with R.M. and listing her as his spouse.  The RO did not take any action following receipt of this form.  

Given the above summarized facts, the initial question before the Board is whether there is sufficient evidence of a valid common law marriage between the Veteran and R.M. following his divorce from G.L. in December 1990 and sufficient evidence of a divorce from R.M. prior to his marriage to N.K., which affects whether that marriage is valid for VA purposes.  The AOJ must address these issues prior to again determining whether the Veteran actually provided notice of this marriage to R.M., divorce from R.M. and subsequent marriage to N.K.

As stated in its previous remand, the Board may not proceed with appellate review of the Veteran's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit a Financial Status Report (FSR).

Among its instructions to the AOJ in its July 2016 remand, the Board directed that the case be referred to the appropriate VA Regional Counsel to determine whether the Veteran and R.M. entered into a valid common-law marriage in December 1990.  Further, the Board directed that the Regional Counsel determine the validity of the purported divorce between the Veteran and R.M. from 2003.  

A review of the record shows that the Regional Counsel determined that "there is not enough evidence . . . to provide you with a conclusive response" as to whether the Veteran and R.M. were married under Georgia law, as there was no evidence that R.M. "ever intended to be married to her held herself out to be married to" the Veteran.  This response, however, neglects to mention any of the evidence highlighted above.  As such, the case must again be remanded for a referral to the Regional Counsel for a more complete answer.  

The Board also directed that the Veteran be provided with a complete accounting of the calculation of the overpayment currently owed by him to VA, and that if the decision remained adverse to the Veteran, to provide him and his representative with a supplemental statement of the case.  These directives were also not fulfilled, again requiring a remand.    

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the appropriate VA Regional Counsel to determine whether the Veteran and R.M. entered into a valid common-law marriage under Georgia law in December 1990.  The Regional Counsel must also determine the validity of the purported August 2003 divorce between the Veteran and R.M. and the subsequent remarriage of the Veteran to N.K.  Any necessary development must be conducted, and the Regional Counsel's findings should be associated with the claims file.  

2.  Provide the Veteran with a complete accounting of the calculation of the overpayment currently owed by him to VA, to include consideration of the following:  1) his complete marital history following his divorce in December 1990; 2) the VA Form 21-0595(d) received by VA on July 18, 1991, which identifies R.M. as his spouse; 3) the VA Form 21-0583 received in June 1997, which also lists R.M. as the Veteran's spouse; 4) the validity of his August 2003 divorce from R.M.; and 5) the marriage certificate documenting his marriage to N.K. on December 31, 2005.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




